DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 
Claims 1-6 are currently being examined, as claims 7-8 are cancelled and claims 9-11 are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “driving means” is interpreted as at least one motor per Specification page 10 line 21. Claim limitation “mechanical retrieval means” is interpreted as at least one generator per Specification page 10 lines 21-22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al. (WO2015006153) in view of Ullyott et al. (20140290265).

	Regarding independent claim 1, Otto discloses a turbine engine (20 Figs. 1, 3), comprising one rotating body (30 low speed spool Fig. 1; para. 36) comprising a compressor rotor (44 low pressure compressor in Fig. 1, 3; para. 36) and a turbine rotor (46 low pressure turbine in Figs. 1, 3; para. 36) interconnected by a rotor shaft (40 inner shaft in Figs. 1, 3; para. 36), the turbine engine being configured to drive a member (42 fan, 64 fan shaft in Figs. 1, 3; para. 36) by said rotor shaft via an epicyclic reduction gear (48 geared architecture in Figs. 2, and labeled in annotated Fig. 3; para. 41), said epicyclic reduction gear comprising at least one first element (66 in Figs. 3; para. 49) rotationally secured to said rotor shaft (66 is driven by shaft 40 and is shown connected to shaft 40 in Figs. 3; para. 49), at least one second element (68 in Fig. 3; para. 54) configured to be rotationally secured to said member (68 is connected to fan shaft 64 and is coupled to drive the fan 42 in Fig. 3; para. 54), and at least one third element (70 ring gear in Fig. 3; para. 54) configured to be selectively secured to a stator (36 static structure in Figs. 1, 3, para. 57; ring gear 70 is coupled to gear controller 62 per para. 54 and Fig. 3 and 62 is connected to 36 in Fig. 3; 62 supports the geared architecture 48 and controls relative rotation of the geared architecture 48 relative to the shaft 40 and the static structure 36 per para. 47) of the turbine engine and disconnected from said stator (62 is configured to control rotation of the geared architecture 48 between a static or fixed condition such that it does not rotate relative to the static structure 36 to a full rotation condition where the geared architecture 48 is allowed to rotate at a speed substantially equal to that of the input shaft 40 per para. 57; also described as static and free in para. 21), said turbine engine comprising a driving means (86 electrohydraulic which is closed by default.* 
*The recitation “which is closed by default” is considered intended use where closed by default is interpreted as closed being a closed condition versus a not closed condition of the brake and by default is interpreted per the Collins online English dictionary definition of by default: “If something happens by default, it happens only because something else which might have prevented it or changed it has not happened” such that a brake which is closed by default means the closed condition of the brake is the condition of the brake until the condition is changed to not closed. The gear controller 62 of Otto can be closed by default and then changed to not closed.  The gear controller 62 is configured to control rotation of the geared architecture 48 between a static or fixed condition such that it does not rotate relative to the static structure 36 to a full rotation condition where the geared architecture 48 is allowed to rotate at a speed substantially equal to that of the input shaft 40 per para. 57; also described as static and free in para. 21.  

    PNG
    media_image1.png
    666
    858
    media_image1.png
    Greyscale

Otto does not explicitly disclose a driving means is configured to rotationally drive said third element at a piloted speed when it is disconnected from said stator, and said driving means comprises a mechanical connection to said third element and a mechanical retrieval means for retrieving power from said turbine engine or from an external source, the driving means being configured so that the power retrieved by the mechanical retrieval means is transmitted by the mechanical connection to said third element to rotationally drive said third element. 
Otto discloses the driving means (86) is configured to rotationally drive a planet gear (68 in Figs. 2 and 4; para. 58) at a piloted speed when it is disconnected from said stator (motor 86 is coupled to pinion gear 82 and provides a desired resistance to rotation of the geared architecture 48 to control rotation and speed of 48 relative to both the shaft 40 and the static structure 36, and therefore governs a speed and resistance to rotation of the pinion gear 82 in Fig. 4 and per para. 62), and said driving means (86) 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the driving means 86 of Otto disclosed in Fig. 4 to be configured to rotationally drive the ring gear 70 (said third element) in the embodiment disclosed by Otto in Fig. 3 at a piloted speed when it is disconnected from said stator, and said driving means comprising a mechanical connection to the ring gear 70 (said third element), because it has been held that a simple substitution of one known element (in this case, rotationally driving the ring gear 70 at a piloted speed when it is disconnected from said stator and said driving means comprising a mechanical connection to the ring gear 70 via housing 78), for another element (in this case, rotationally driving the planet gear 68 and mechanical connection to the planet gear 68 via housing 78 disclosed by Otto in Fig. 4 and para. 58) to obtain predictable results (in this case, to rotate the geared architecture 48 relative to shafts 40 and 64 and the static structure 36) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. In addition, in para. 58, Otto states a planet gear system (as shown in Fig. 3, para. 54) could also be used with the disclosed configuration of Figs. 2, 4 and 5.


	Ullyott teaches a gas turbine engine (10 Fig. 1; para. 18) with a variable transmission (30 in Fig. 3-5; para. 21) including a differential (34) including gear systems (52, 54 in Fig. 3; para. 24). Ullyott teaches a mechanical retrieval means (36 power transfer device in Fig. 3; paras. 21-22) for retrieving power from the turbine engine (36 is used as a generator to produce electricity from the rotation of the low pressure shaft 24 per para. 28), a driving means (38 second power transfer device in Fig. 3; para. 21, 23, 25) being configured so that the power retrieved by the mechanical retrieval means is transmitted by a mechanical connection to a ring gear (in Figs. 3 and 4, 38 is shown mechanically connected to selectively rotatable member 48, para. 23, which is a ring gear, para. 25; and in Fig. 4, 36, 38 are also shown as interconnected through an electrical circuit 68 which includes control unit 40 to allow transfer of power between them, para. 21) to rotationally drive said ring gear (the second power transfer device 38 is drivingly engaged with the second ring gear 48 per para. 25 and the first power transfer device 36 is used as a generator to produce electricity which is converted to the appropriate frequency by the control unit 40 and transferred to the second power transfer device 38 through the circuit 68 to power its rotation per para. 28).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Otto by having 

Regarding claim 2, Otto in view of Ullyott teaches the invention of claim 1 and Otto further discloses said third element is an outer ring gear (70 shown in Fig. 3, para. 54) of the epicyclic reduction gear.

Regarding claim 3, Otto in view of Ullyott teaches the invention of claim 1 but does not teach as discussed so far said driving means is reversible.
Ullyott further teaches the power transfer devices 36, 38 may form a bidirectional system, i.e. both 36, 38 may alternately be used as a motor and as generator (para. 28). Second power transfer device 38 is used as a motor to rotate the second ring gear 48 while 36 is used as a generator providing power to 38 (para. 28), while 38 is used as a generator to brake the rotation of the second ring gear 48 and provides power to 36 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the driving means in the invention of Otto in view of Ullyott be reversible as taught by Ullyott to reduce the size of the driving means since in a unidirectional system (one that is not reversible) the necessary torque range will generally be larger to obtain a same speed variation as an equivalent bidirectional system resulting in requiring larger power transfer devices (Ullyott para. 30).

Regarding claim 4, Otto in view of Ullyott teaches the invention of claim 1 and as discussed above in claim 1, further teaches said mechanical retrieval means is configured to retrieve power from at least one of said rotating body (36 is used as a generator to produce electricity from the rotation of the low pressure shaft 24 per para. 28 of Ullyott) and said member. The mechanical retrieval means of Otto in view of Ullyott retrieves power from the low power shaft of the rotating body.

Regarding claims 5 and 6, Otto in view of Ullyott teaches the invention of claim 1 and claim 3, respectively, and further teaches as discussed above in claim 1: 
claim 5: said mechanical retrieval means is connected to said epicyclic reduction gear; and 
claim 6: wherein said mechanical connection is connected to said mechanical retrieval means by an electronic, electric or hydraulic circuit. 
.

Response to Arguments

Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. 
The limitation added to claim 1 is considered as intended use of the brake and the gear controller 62 of Otto, which reads on the claimed brake, is capable of the intended use. The gear controller 62 is capable from changing from one condition which may be the default condition to another condition. Claim 1 does not further describe or limit what condition closed is or how the brake is closed, just that it is closed by default. In addition, claim 1 only claims “the third element”, which Otto’s ring gear reads on, “is connected to said stator by a brake which is closed by default.”  Further details or features of the third element as related to a brake are not recited in claim 1.  
Applicant argues on page 6 of Remarks that the embodiment of the gear controller 62 shown in Figures 4 and 5 of Otto does not show any braking means because there is no need of any brake since the countering torque (94) provided by the electro/hydraulic motor (86) can be of a level to provide for the geared architecture (48) 
Applicant discusses a second embodiment of Figures 6 and 7 of Otto on page 6-8 of Remarks but these arguments are moot since the embodiment of Otto in Figures 6 and 7 is not used in the 103 rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        





/A.J.H./Examiner, Art Unit 3741